6DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 03/23/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or submission of a Terminal Disclaimer: (1) the 35 U.S.C. 103 rejection of claims 1, 3-10, and 21 over Dubois and Seasoned Advice as evidenced by Kaneko have been withdrawn; (2) the 35 U.S.C. 103 rejection of claims 11-20 and 23 over Dubois and Seasoned Advice; and (3) the double patenting rejection of claims 1 and 11 over U.S. Application No. 16/402,641, 16/402,413 and 16/402,728.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-21, and 23
Withdrawn claims: 				None
Previously cancelled claims: 		2, 22, and 24
Newly cancelled claims:			13
Amended claims: 				1 and 11
New claims: 					None
Claims currently under consideration:	1, 3-12, 14-21, and 23
Currently rejected claims:			None
Allowed claims:				1, 3-12, 14-21, and 23

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims: 
In claim 15, line 2, two instances of the term “non-SG” have been changed to “non-steviol glycoside”.
(This change was made to provide for editorial/typographical corrections only and do not alter the scope of the instant claim).

REASONS FOR ALLOWANCE
Claims 1, 3-12, 14-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though Dubois teaches a beverage comprising modified natural high-potency sweeteners ([0007]) and Khattab (Khattab et al., “Production and physicochemical assessment of new stevia amino acid sweeteners from the natural stevioside”, 2015, Food Chemistry, vol. 173, pages 979-985) teaches modified NHPSs that are produced from combining Stevia-related compounds with amine donors having a free amino group (corresponding to glycine and alanine) wherein the sweeteners have improved sensory characteristics (Khattab page 980, column 1, paragraph 2), the prior art does not teach Maillard reaction products to be produced specifically from Stevia-related components and an amine donor at a temperature of 60-250°C, especially where there would be essentially no basis for predicting how such a reaction may proceed and what taste attributes may materialize for the resultant products.  As such, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/            Primary Examiner, Art Unit 1793                                                                                                                                                                                            

/KELLY P KERSHAW/            Examiner, Art Unit 1791